Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 5, 2018

                            No. 04-16-00630-CR & 04-16-00631-CR

                                       Cody Lon SMITH,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B-07-057 & B-15-631
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
           On June 6, 2018, this court issued a written order setting the due date for the State’s
brief as July 6, 2018. The State has filed a motion for a forty-five day extension of time to file
its brief. We grant the motion in part and order the State’s brief due August 6, 2018.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court